DETAILED ACTION

Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.


Terminal Disclaimer
The terminal disclaimer filed on 03/03/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 9456654, 10405604, 10076157, 10092062, 10076156, 10076155, 10076158, 10076154, and 10130140 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Davy-Jow on 03/31/2021.
The application has been amended as follows: 


In claim 20 on line 1, please delete “10” and insert “19” in its place
In claim 21 on line 1, please delete “10” and insert “19” in its place

In claim 25 on line 4, please delete the duplicate period at the end of the claim

In claim 26 one line 2, immediately preceding “one or more”, please insert “at least one of the”
In claim 27 one line 2, immediately preceding “one or more”, please insert “at least one of the”

In claim 29 on line 1, please delete “23” and insert “25” in its place
In claim 29 on line 2, immediately preceding “amorphous”, please insert “the”
In claim 29 on line 3, immediately preceding “crystalline”, please insert “the”


Allowable Subject Matter
Claims 10-29 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest an outsole and an article of footwear that has the combination of an outsole backing member having one or more traction elements and a film comprising a hydrogel secured to the outsole backing member and defining an external surface of the outsole, wherein the outsole backing member and the hydrogel comprise the specific polymeric materials in combination with the rest of the limitations claimed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Gerard Higgins/Primary Examiner, Art Unit 1796